DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,9, & 12 are directed to abstract idea of a mathematical concept of calculating the shape of a freeform grating similar to that of Digitech Image Techs., LLC v Electronics for Imaging of organizing information through mathematical correlations for profiling a digital image; The courts determined Digitech Image Tech’s abstract idea as patent ineligible.  It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula (Step 2A Prong One). The additional element of selecting a series of light rays represents a pre-solution activity of mere data gathering step that is well known in the art of optical design.  A consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two is whether the additional elements add more than insignificant extra-solution activity to the judicial exception See MPEP 2106.05(g)(Step 2A Prong Two).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of selecting a series of light rays represents a mere data gathering step as a pre-solution activity well known in the art of optical design and is recited at a high level of generality. A consideration when determining whether a claim recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception (Step 2B).

In regards to claims 7 & 15, the claimed subject matter “the initial system is optimized by using an optical design software” is considered as an additional element that does not integrate the abstract idea into a practical application but merely uses software as a tool to perform the abstract idea (Step 2A Prong Two).  See MPEP 2106.05(f). The additional element does not amount to significantly more than the abstract idea since the software is as a tool to perform the abstract idea (Step 2B).  

In regards to claims 8 & 16, the claimed subject matter “so that a physical element of the freeform concave grating
imaging spectrometer is obtained” is considered as an additional element that does not integrate the abstract idea into a practical application.  Examiner submits the output of S4 (“optimizing”) and performs “processing” to obtain “a physical element” as a post-solution activity.  Processors may convert digital information into a physical form such as printed paper or may use digital information to order physical elements via websites. A consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two is whether the additional elements add more than insignificant extra-solution activity to the judicial exception See MPEP 2106.05(g) (Step 2A Prong Two). A consideration when determining whether a claim recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception (Step 2B).

In regards to claims 3,11, & 13, the claimed subject matter “a method for calculating normal direction of each characteristic data…surface of the free form” is directed to the abstract idea of a mathematical concept similar to that of Digitech Image Techs., LLC v Electronics for Imaging of organizing information through mathematical correlations for profiling a digital image; The courts determined Digitech Image Tech’s abstract idea as patent ineligible.

In regards to claim 14, the claimed subject matter “fixing obtained freeform surface shape, repeating the step S21, and calculating…” is directed to abstract idea of a mathematical concept similar to that of Digitech Image Techs., LLC v Electronics for Imaging of organizing information through mathematical correlations for profiling a digital image; The courts determined Digitech Image Tech’s abstract idea as patent ineligible.

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Durr WO 2019129872.
	
Allowable Subject Matter
Claims 1, 3, 7- 9, & 11-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 rejection, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein
a line space of the freeform concave grating is constant”, in combination with the rest of the limitations of claim 1.

 As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein
a line space of the freeform concave grating is constant”, in combination with the rest of the limitations of claim 9.

As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein
a line space of the freeforrn concave grating is variable”, in combination with the rest of the limitations of claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877